        Case 4:19-cv-01894-CLM Document 1 Filed 11/21/19 Page 1 of 8                    FILED
                                                                               2019 Nov-21 PM 12:39
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


         IN THE UNITED STATES DISTRICT COURT FOR THE
                NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION

ANNIE RUTH ROBERTS,

      Plaintiff,
                                            Civil Action No.: 2019-
Vs.                                         JURY TRIAL DEMANDED


WAL-MART STORES, INC., a corporation; there may be other entities whose
true names and identities are unknown to the Plaintiff at this time, who may be
legally responsible for the claims set forth herein who may be added by
amendment by the Plaintiff when their true names and identities are accurately
ascertained by further discovery. Until that time, the Plaintiff will designate
these parties in accordance with ARCP 9(h). The word "entity" as used herein
is intended to refer to and include any and all Legal entities including individual
persons, any and all forms of partnership, any and all types of corporations and
unincorporated associations. The symbol by which these parties are designated
is intended to include more than one entity in the event that discovery reveals
that the descriptive characterization of the symbol applies to more than one
"entity." In the present action the party Defendants which the Plaintiff must
include by descriptive characterization are as follows:
Defendant A, whether singular or plural, that entity or those entities who or
which owned, maintained or had any interest in the premises involved in the
occurrence made the basis of this lawsuit;
Defendant B, whether singular or plural, that entity or those entities who or which
was the lessor of the premises involved in the occurrence made the basis of this
lawsuit;
Defendant C, whether singular or plural, that entity or those entities who or
which was the lessee of the premises involved in the occurrence made the basis of
this lawsuit at the time of or at any time before said occurrence;
Defendant D, whether singular or plural, that entity or those entities who or
which controlled and/or had the right to control the premises involved in the
occurrence made the basis of this lawsuit at the time of or at any time before said
occurrence;
        Case 4:19-cv-01894-CLM Document 1 Filed 11/21/19 Page 2 of 8




Defendant E, whether singular or plural, that entity or those entities which
controlled or had the right to control the area involved in the occurrence made
the basis of this lawsuit at the time of said occurrence;
Defendant F, whether singular or plural, that person or persons, entity or those
entities who or which created and/or maintained the defect on the premises
involved in the occurrence made the basis of this suit;
 Defendant G, whether singular or plural, that person or persons, entity or those
entities who or which had responsibility for the inspection of the defect and/or
instrumentality on the premises involved in the occurrence made the basis of this
suit;
Defendant H, whether singular or plural, that person or persons, entity or those
entities who or which conducted safety inspections at or with reference to the site
of the involved in the occurrence made the basis of this lawsuit, prior to and/or
on the date of said occurrence;
 Defendant I, whether singular or plural, that entity or those entities, including,
but not limited to, the general liability insurance carrier of the entity which
owned, occupied or maintained the premises involved in the occurrence made the
basis of this lawsuit which conducted any safety inspection or analysis of, or with
regard to the premises involved in the occurrence made the basis of this lawsuit
at any time prior to said occurrence;
Defendant J, whether singular or plural, that entity or those entities who or which
provided any insurance coverage, of whatever kind or character, for any of the
named defendants or fictitious party defendants listed or named herein;
Defendant K, whether singular or plural, that entity or those entities, other than
those entities described above, whose negligent, willful, wanton, intentional, or
other wrongful conduct caused and/or contributed to cause the occurrence made
the basis of plaintiff’s complaint;
 Defendant L, whether singular or plural, that person or persons, entity or those
entities, other than those entities described above, which are the successors in
interest of those persons and/or entities described above;
Defendant M, whether singular or plural, that person or persons, entity or entities
who or which are responsible for the maintenance at or with reference to the site
of the involved in the occurrence made the basis of this lawsuit, prior to and/or
on the date of said occurrence;
           Case 4:19-cv-01894-CLM Document 1 Filed 11/21/19 Page 3 of 8




Plaintiff avers that the identity of the fictitious party defendants is otherwise
unknown to Plaintiff at this time, or, if their names are known to Plaintiff at this
time their identity as proper party defendants is not known to Plaintiff at this
time; but their true names will be substituted by amendment when the aforesaid
lacking knowledge is ascertained,
              Defendants.
                           COMPLAINT
__________________________________________________________________
      COMES NOW the Plaintiff, Annie Ruth Roberts, by and through undersigned

counsel, and for her complaint against the Defendants, represents unto this

Honorable Court as follows:

                                  I.     PARTIES

      1.      Plaintiff, Annie Ruth Roberts, is over the age of nineteen (19) years and

a resident citizen of the State of Alabama.

      2.      Defendant, Wal-Mart Stores Inc., is a business organized under the laws

of Arkansas and is doing business in Blount County, Alabama.

      3.      Defendants A-M are corporations, entities, businesses, individuals

and/or the like who are presently unknown to the Plaintiff, but who owed Plaintiff a

duty of reasonable care in ensuring a reasonable safe environment of the subject

premises and whose actions and/or inactions directly or indirectly caused or

contributed to Plaintiff’s injuries and damages.
           Case 4:19-cv-01894-CLM Document 1 Filed 11/21/19 Page 4 of 8




                        II.     JURISDICTION AND VENUE

      4.       Jurisdiction is proper in the Court pursuant to 28 U.S.C. § 1332(a)(1),

because the Plaintiff and Defendants are citizens of different states, and the amount

in controversy exceeds $75,000, excluding interests and costs. Plaintiff’s claims in

this action are brought solely under state law.

      5.       Venue is proper in this Court as a substantial part of the events, acts or

omissions giving rise to the claim occurred within this district and the Defendant

regularly conducts business in this District, including leasing, owning, operating,

and/or maintaining, in whole or in part, the premises located at situated at 2453 2nd

Avenue East, Oneonta, Alabama 35121, upon which Plaintiff Annie Ruth Roberts

was injured.

                              III.   CAUSES OF ACTION

                                       COUNT I
                                 Negligence/Wantonness

      6.       Plaintiff re-adopts and re-alleges each and every paragraph as though

fully set out herein.

      7.       On or about December 4, 2017, Plaintiff, Annie Ruth Roberts, was an

invitee on the premises of Wal-Mart Store #315 located at 2453 2nd Avenue East in

Oneonta, Alabama.

      8.       On said date and place, Plaintiff was walking through the Wal-Mart

parking lot when she stepped in a hole and fell, causing injuries.
           Case 4:19-cv-01894-CLM Document 1 Filed 11/21/19 Page 5 of 8




      9.      The Plaintiff further avers that on said date and at said place, the

Defendants and those designated fictitious parties negligently maintained the area

where the Plaintiff was injured and negligently failed to keep the area where the

Plaintiff fell in a reasonably safe condition.

      10.     The Plaintiff further avers that the Defendants, whether named or

fictitious party Defendants, had a duty to keep its premises in a reasonably safe

condition for patrons, such as the Plaintiff. Further, Plaintiff avers that the Defendant

knew or should have known of the existence of the unreasonably dangerous

condition that injured the Plaintiff.

      11.     Plaintiff further acers that the Defendants had a duty to warn the

Plaintiff of the unreasonably dangerous condition.

      12.     The Plaintiff further avers that the Defendants, whether named or

fictitious party Defendants, were negligent and/or wanton in their supervision of the

area where the Plaintiff was injured and/or their supervision of personnel responsible

for the area and that the Defendants’ negligence and/or wantonness rendered said

area a hazardous and otherwise unreasonably dangerous condition for individuals,

including the Plaintiff.
         Case 4:19-cv-01894-CLM Document 1 Filed 11/21/19 Page 6 of 8




      13.    The Plaintiff further avers that the Defendants, whether named or

fictitious, negligently and/or wantonly failed to warn the Plaintiff of said hazardous

and dangerous condition prior to her fall.

      14.    The Plaintiff further avers that as a direct and proximate result of

aforesaid negligence or wantonness on the part of the Defendants, whether named

or fictitious party Defendants, the Plaintiff, Annie Ruth Roberts was proximately

caused to suffer the following injuries and damages:

             (a)   she was caused to suffer physical pain and mental anguish;

             (b)   she was caused to seek medical treatment and was prevented
                   from going about her normal activities;

             (c)   she was permanently injured;

             (d)   she was caused to incur medical expenses to treat and cure her
                   injuries;

             (e)   she was caused to suffer mental anguish and emotional distress;

             (f)   she was caused to be injured and damaged, all to her detriment.

      15.    Plaintiff avers that on said occasion, the negligence and wantonness of

all Defendants, whether named or fictitious parties, combined and concurred, caused

the Plaintiff to be injured and damaged as set forth herein.
         Case 4:19-cv-01894-CLM Document 1 Filed 11/21/19 Page 7 of 8




                                     COUNT II
                               Fictitious Defendants

      16.     Plaintiff adopts and avers each and every paragraph above as if fully
set out herein.

      17.     Plaintiff further avers that the conduct of Fictitious Defendants,

identified as Defendants, "A through L", combined and concurred to directly or

proximately cause the Plaintiff’s injuries and damages set out in COUNT I above.

Defendants, "A through M," whose current names and identities are unknown to the

Plaintiff at the present time will be correctly named and identified by amendment

when properly ascertained.

      WHEREFORE, the Plaintiff claims of the Fictitious Defendants, "A through

M," damages in an amount in excess of the jurisdictional requirements of this Court,

plus costs.

                                       /s/ Kirby D. Farris
                                       KIRBY D. FARRIS (ASB-2224-R78K)
                                       Attorney for Plaintiff

                                       /s/ Jessica M. Zorn
                                       JESSICA M. ZORN (ASB-7200-Z21G)
                                       Attorney for Plaintiff
        Case 4:19-cv-01894-CLM Document 1 Filed 11/21/19 Page 8 of 8




OF COUNSEL:

FARRIS, RILEY & PITT, LLP
The Financial Center, Suite 1700
505 20th Street North
Birmingham, Alabama 35203
T: (205) 324-1212
F: (205) 324-1255
kfarris@frplegal.com
jzorn@frplegal.com


            PLAINTIFF DEMANDS TRIAL BY STRUCK JURY


                                   /s/ Kirby D. Farris
                                   KIRBY D. FARRIS (ASB-2224-R78K)

                                   /s/ Jessica M. Zorn
                                   JESSICA M. ZORN (ASB-7200-Z21G)

SERVE DEFENDANT BY CERTIFIED MAIL:
Wal-Mart Stores, Inc.
C/O CT Corporation System
2 North Jackson St.
Suite 605
Montgomery, AL 36104
